DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3, 6, 16, 18, 20 and 21  are objected to because of the following informalities:
Line 1 of claims 3, 6, 16, 18, 20 and 21 should be amended to recite: “further comprising….”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, line 4 and claim 10, lines 1-2 recite ““the produced water comprises produced water discharged from a subterranean formation….”  It is unclear if the produced water is being used to define the produced water.  
Claim 8, lines 3-4 recite “releasing the bromide ions from the resin into the regenerant”  This is indefinite. The regenerant is a chemical component.  The bromide ions are also a chemical component.  It is unclear if the “releasing…into the regenerant” is creating a new chemical component.  
Claim 11, lines 3-4 recite ” the produced water separated from the hydrocarbon….”  Claim 11 is dependent on claim 10 and claim 10 is dependent on claim 5.  Claims 5, 10 and 11 do not recite a method step of separating produced water from hydrocarbon.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

There are 5 embodiments of the claimed invention, as illustrated by the five independent claims of the present application.  In view of the various embodiments of the claimed invention presented, the obviousness rejections are herein presented in different section, in order of decreasing complexity.  The arguments and reasoning presented in one embodiment are applicable to the rejection of the latter embodiments, and therefore are not repeatedly presented. 

Embodiment 1
Claim(s) 26, and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0246837 A1 (hereinafter US ‘837) and WO 02/068330 A2 (hereinafter WO ‘330) in view of US 2018/0022606 A1 (hereinafter US ‘606) and as evidenced by National Geographic “How Hydraulic Fracturing Works” https://education.nationalgeographic.org/resource/how-hydraulic-fracturing-works.
Regarding claim 26, US ‘837 discloses a method and apparatus of treating fluid resulting from hydraulic fracturing with liquid/solid separation (See Abstract and paragraphs [0008]-[0012] and figure 1), which is a production system of processing produced water from a subterranean formation.  
The method is carried out in either one vessel or in one or more vessels (See paragraph [0022]), which is at least a first vessel, a second vessel and a third vessel.  A vessel may be deemed a first vessel to store produced water (the fluid to be treated resulting from hydraulic fracturing) from a subterranean formation as fluid must necessarily held within a container.  Further, there is a vessel for receiving fluid resulting from hydraulic fracturing, a separator device and a storage vessel (See paragraphs [0036]-[0042]), which is a vessel to store produced water, a vessel to contain an ion exchange resin and a vessel to receive product solution.  
The apparatus of US ‘837 includes a first pumping skid and a second pumping skid, wherein the “first pumping skid is arranged between the vessel and the separator device for pumping the fluid to the treatment system comprising the separator device” and the “second pumping skid is arranged between the vessel and the storage vessel for pumping the fluid to the vessel for treatment” (See paragraphs [0039] and [004] as well as paragraphs [0054] and [0056] and Figure 1), which is at least a pump that is providing produced water from a first vessel to a second vessel
 “The method according to the invention effectively removes the metal ions of (certain) such salts.”  See paragraph [0018].  The method includes at least partial removal of metalloids or transitional metals via absorption and/or ion exchange (See paragraph [0015]), which is an ion-exchange resin that is capable of sorbing ions and desorbing ions.  
The method of US ‘837 includes the removal of “calcium and other similar salts.”  See paragraph [0032].  Tables 1 and 2 of US ‘837 illustrate the respective removal efficiencies, including the removal of calcium and chloride .  See Tables 1 and 2 and paragraphs [0024]-[0026].  The method and apparatus of US ‘837 uses “chemistry and inert gases closely coupled with instrumentation of a specific type will allow at scale water reuse and prevent the addition of gases such as oxygen which are closely related to corrosivity and other similar related issues.”  See paragraph [0027].  
As evidenced by National Geographic, hydraulic fracturing is “a drilling method used to extract petroleum (oil) or natural gas from deep in the Earth. In the fracking process, cracks in and below the Earth's surface are opened and widened by injecting water, chemicals, and sand at high pressure.”  See page 2/6.  
WO ‘330 discloses a method and apparatus to produce calcium bromide from a brine solution.  See page 1. The brine solution “contains 20-27 wt% Cl-, 0.75-0.95 wt% Br-, 2-5 wt% Ca++ and 5-7 wt% Mg++” (See page 4), which is a production system for processing a produced water containing bromine.  
“Calcium bromide solutions, having concentrations e.g. close to 50 wt%, are used as clear drilling fluids and optionally may be used as bromine carriers.”  See WO ‘330, page 1.  
The method of WO ‘330 comprises “1) extracting a feed brine in countercurrent or crosscurrent with a composite organic solvent; 2) optionally, purifying the extract to increase the ratio Br:Cl by contacting it with a part of the product; 3) washing the optionally purified extract with water, preferably distilled water, to yield the product that is an aqueous solution of CaBr2; and 4) optionally, concentrating the product solution to the desired concentration, not higher than 65 wt%, e.g. 52 wt%” (See page 5), which is an ion exchange process, a purifying process and a concentrating process.  
For the extraction step, “the extraction of the feed… by a composite solvent, which includes an anionic extractant, a cationic extractant and a diluent, which serves also as a modifier.”  See page 10.  
In WO ‘330, “[A]t least four different types of columns, that can be used to carry out the invention, are known in the art: packed columns, described for instance in G. Stevens in JC Godfrey and M. Slater "Liquid-liquid Extraction Equipment, BPC (Bateman Pulsed Column), Karr reciprocating column, described for instance in AE Karr and TC Lo, Chem. Eng. Prog. 72, 68 (1976) and Scheibel agitated column, described for instance in USP 3,389,970” (See page 10), which is a bed of ion-exchange resin that is capable of sorbing ions and desorbing ions, including calcium ions, bromide ions and chloride ions as well as regenerating the bed of ion exchange resin.  
Further, the  “product solution is concentrated to a concentration of CaBr2 of about 52 wt%” (See page 18, claim 2; See also page 1), which is a process of concentrating calcium bromide in solution to produce a drilling fluid comprising calcium bromide.  
US ‘606 discloses a method and apparatus for recovering bromine from solid waste containing bromine compounds, wherein bromine is recovered in suitable form for reuse or the manufacturing of bromine salt, such as calcium bromide, which can be used for drilling fluid.  See US ‘606, Abstract and paragraphs [0002], [0007]-[0009], [0019], [0025]-[0027] and [0156].  In US ‘606, the “method comprising: providing the solid waste containing the bromine compounds; providing a supply of solid calcium hydroxide; mixing the solid waste and the solid calcium hydroxide, thereby forming a mixture thereof, heating the mixture in a chemical reducing (non-oxidizing) environment, for forming a heated product including solid calcium bromide; and processing the heated product including solid calcium bromide, so as to form bromine” (See paragraph [0008]), which is recycling bromine from a waste in order to produce a drilling fluid comprising calcium bromide.  
WO ‘330 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. method and apparatus of processing produced water.
US ‘606 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. method and apparatus of processing bromine waste to achieve a calcium bromide solution.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the method and apparatus of US ‘837 to a waste solution, as disclosed in WO ‘330, comprising calcium ions, chloride ions, bromine ions and magnesium ions, to achieve a solution of calcium bromide that can be used as a drilling solution because US ‘606 establishes that waste containing bromine can be recycled and reused as a drilling solution.  WO ‘330 discloses that more than one ion exchange column may be used to achieve a solution of calcium bromide from a waste solution containing bromine ions.  The different ion exchange resins of the various columns of WO ‘330 would inherently achieve a vessel having a bed of ion-exchange resin that achieves sorbing bromide ions from the water produced from hydraulic fracturing and the desorbing anions from the ion exchange resin into the water produced from hydraulic fracturing as well as regenerating via a regenerant wherein bromide ions are desorbed and calcium bromide solution in water is produced in a product solution.  Thus, taken together, the teachings of US ‘837, WO ‘330, and US ‘606 would have made the claimed invention obvious to one of ordinary skill in the art.

Regarding claim 30, modified US ‘837 discloses the invention as discussed above in claim 26. Further, the hydraulic fracturing process of US ‘837 is a type of drilling of a borehole in a subterranean formation, wherein the hydraulic fracturing involves fracturing of bedrock formations by a pressurized  liquid.  The point of pressurized liquid entering the subterranean formation is deemed a well site.  US ‘837 achieves a “small footprint, locally (at the desired location in the field), while allowing for a high through-put”, which is deemed discharging the product solution, i.e. drilling fluid comprising calcium bromide via the third vessel.  See paragraph [0049].  Additionally, WO ‘330 discloses that the concentrated aqueous solution of calcium bromide can be used as a drilling fluid. 
Regarding claim 31, modified US ‘837 discloses the invention as discussed above in claim 26. Further, modified US ‘837 discloses that the “present invention allows for a small footprint, locally (at the desired location in the field), while allowing for a high through-put” (See US ‘837, paragraph [0049].), which is deemed the method and apparatus of treating fluid resulting from hydraulic fracturing with liquid/solid separation, as disclosed in US ‘837, being operationally coupled to the well site to receive the produced water as produced at the well site.  The term “operationally coupled” is understood to mean being physically near, i.e. “may be adjacent well sites (e.g., within 1 km) or may be the same well site.”  See speciation, paragraph [0059].  The “small footprint, locally (at the desired location in the field)” feature of US ‘837 is understood to be physically near the well site, i.e. operationally coupled. Therefore, US ‘837 is deemed to disclose a first vessel being operationally coupled to a well site to receive the produced water as produced at the well site. 
Regarding claim 32, modified US ‘837 discloses the invention as discussed above in claim 26. Further, modified US ‘837 discloses that the “present invention allows for a small footprint, locally (at the desired location in the field), while allowing for a high through-put” (See US ‘837, paragraph [0049].), which is deemed the method and apparatus of treating fluid resulting from hydraulic fracturing with liquid/solid separation, as disclosed in US ‘837, being operationally coupled to the well site to provide the drilling fluid or an intermediate of the drilling fluid to the well site.  The term “operationally coupled” is understood to mean being physically near, i.e. “may be adjacent well sites (e.g., within 1 km) or may be the same well site.”  See speciation, paragraph [0059].  The “small footprint, locally (at the desired location in the field)” feature of US ‘837 is understood to be physically near the well site, i.e. operationally coupled. Therefore, US ‘837 is deemed to disclose a processing system, which comprises a third vessel to receive the calcium bromide in water, is operationally coupled to a well site to provide the drilling fluid. 
Modified US ‘837 discloses drilling via hydraulic fracturing (See US ‘837, Abstract and paragraphs [0002-]-[0008]), which is a well site comprising a drilling site.  As evidenced by National Geographic, hydraulic fracturing is “a drilling method used to extract petroleum (oil) or natural gas from deep in the Earth. In the fracking process, cracks in and below the Earth's surface are opened and widened by injecting water, chemicals, and sand at high pressure.”  See page 2/6.  
Claim(s) 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0246837 A1 (hereinafter US ‘837) and WO 02/068330 A2 (hereinafter WO ‘330) in view of US 2018/0022606 A1 (hereinafter US ‘606) and as evidenced by National Geographic “How Hydraulic Fracturing Works” https://education.nationalgeographic.org/resource/how-hydraulic-fracturing-works as applied to claim 26 above, and further in view of https://www.introtopumps.com/pump-terms/pump-skid/ (hereinafter Intro to Pumps) and US 2005/0006149 A1 (hereinafter US ‘149) 
Regarding claim 27, modified US ‘837 discloses the invention as discussed above in claim 26. Further, modified US ‘837 a first pumping skid and a second pumping skid.  “A pump skid includes a pump and a driver such as an electric motor or diesel engine mounted on a common steel base.”  See Intro to Pumps.  The pump of a pumping skid can be a centrifugal pump.  See US ‘149, Abstract and paragraphs [0015]-[0017] and [0033] as well as figure 2.  (“plurality of vertically-mounted, centrifugal pumps disposed on the shaker tank skid, wherein the centrifugal pumps are in fluid communication with said plurality of shaker tanks.”  See claim 14).
US ‘149 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. drilling fluids.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the pumping skid of modified US ‘837 includes a centrifugal pump, as disclosed in US ‘149 because a centrifugal pump is a type of pump that can be included in a pump skid.  A pump skid must include a pump and the centrifugal pump is one known equivalent of a pump to be used in a pumping skid.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).  
Regarding claim 28, modified US ‘837 discloses the invention as discussed above in claim 27. Further, US ‘837 discloses a produced water from hydraulic fracturing comprising calcium and chloride and WO ’330 discloses a brine solution comprising 20-27 wt% Cl-, 0.75-0.95 wt% Br-, 2-5 wt% Ca++ and 5-7 wt% Mg++.  Modified US ‘837 inherently discloses anions comprising chloride ions and a regenerant comprising calcium chloride.  
Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0246837 A1 (hereinafter US ‘837) and WO 02/068330 A2 (hereinafter WO ‘330) in view of US 2018/0022606 A1 (hereinafter US ‘606) and as evidenced by National Geographic “How Hydraulic Fracturing Works” https://education.nationalgeographic.org/resource/how-hydraulic-fracturing-works, as applied to claim 26 above, and further in view US 20190084842 A1 (hereinafter US ‘842).
Regarding claim 29, modified US ‘837  discloses the invention as discussed above in claim 26. Further, modified US ‘837 discloses “concentrating the product solution to the desired concentration, not higher than 65 wt%, e.g. 52 wt%. See WO ‘330, page 5.  Modified US ‘837 does not explicitly disclose a heat exchanger to heat the water to evaporate a portion of the water to concentrate the calcium bromide.  
US ‘842 discloses a system and method of desalination of aqueous streams comprising at least one salt and the production of saturated brines.  See Abstract and paragraphs [0002], [0005]-[0009] as well as figures 1A-1E.  In US ‘842, a heat exchanger is used to produce a concentrated brine solution.  See paragraph [0104].  (“a hybrid system for producing a concentrated brine stream may be configured to not only directly recover heat from a concentrated brine stream being discharged from the system, but also to recover residual heat remaining in a vessel used to store the concentrated brine stream. In some cases, while a first portion of a concentrated brine stream is recirculating through a desalination system, a second portion of the concentrated brine stream may be circulated from a concentrated brine storage tank to a heat exchanger. A portion of a liquid feed stream comprising water and at least one dissolved salt may also be circulated from a feed tank to the heat exchanger. An amount of heat may be transferred from the concentrated brine stream to the liquid feed stream in the heat exchanger. Recovery of heat from a concentrated brine storage tank during periods between concentrated brine discharges may be referred to as secondary heat recovery, while direct recovery of heat from a discharged concentrated brine stream flowing through a heat exchanger may be referred to as primary heat recovery. Exemplary schematic diagrams of such systems for producing a concentrated brine stream that are configured for secondary heat recovery are shown and described in commonly-owned U.S. patent application Ser. No. 14/719,189, filed May 21, 2015, and issued as U.S. Pat. No. 9,266,748 on Feb. 23, 2016.”  See paragraph [0104].)
US ‘842 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. a concentrated brine stream comprising calcium bromide.  See paragraph [0105].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the heat exchanger embodiment of US ‘439 in the method and apparatus of modified US ‘837 for the concentrating step, as disclosed in WO ‘330, in order to minimize temperature differences in the different solutions and achieve a concentrated purified calcium bromide (brine) solution that can be used as a drilling fluid.  See WO ‘330, page 1 and  See US ‘439, paragraph [0101]. (“Recovery of heat from the recirculated concentrated brine stream may avoid the need to use an external heating device to heat the liquid feed stream or may reduce the amount of external input energy needed to heat the liquid feed stream prior to flowing through the humidifier. In addition, large temperature differences between the concentrated brine stream flowing through a recirculation loop and the incoming liquid feed stream may disrupt the thermal steady state of the system. A system including one or more heat exchangers operated to promote energy recovery may advantageously reduce the temperature difference between the recirculated concentrated brine stream and the incoming liquid feed stream.”)  

Embodiment 2
Claim(s) 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0246837 A1 (hereinafter US ‘837) and WO 02/068330 A2 (hereinafter WO ‘330) in view of US 2018/0022606 A1 (hereinafter US ‘606) and RU 2 543 214 C2 (hereinafter RU ‘214) and as evidenced by National Geographic “How Hydraulic Fracturing Works” https://education.nationalgeographic.org/resource/how-hydraulic-fracturing-works.
As established above, with regards to claim 19, modified US ‘837 discloses a method and apparatus of treating fluid resulting from hydraulic fracturing with liquid/solid separation (See Abstract and paragraphs [0008]-[0012] and figure 1), which is a method of treating produced water from a subterranean formation (See rejection of claim 26 above).
As established above, modified US ‘837 discloses receiving the produced water discharged from a subterranean formation  (See rejection of claim 26 above). 
As established above, modified US ‘837 discloses subjecting produced water to an ion exchange.  Further, as established above, WO ‘330 discloses subjecting a solution containing chloride ions, calcium ions, bromide ions and magnesium ions to ion exchange via at least four different types of columns, wherein the extraction step comprises “the extraction of the feed… by a composite solvent, which includes an anionic extractant, a cationic extractant and a diluent, which serves also as a modifier” (See page 10), which comprises the sorbing of ions and the desorbing of ions  (See rejection of claim 26 above).  
As established above, modified US ‘837 discloses achieving an aqueous solution of CaBr2  (See rejection of claim 26 above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the method and apparatus of US ‘837 to a waste solution, as disclosed in WO ‘330, comprising calcium ions, chloride ions, bromine ions and magnesium ions, to achieve a solution of calcium bromide that can be used as a drilling solution because US ‘606 establishes that waste containing bromine can be recycled and reused as a drilling solution.  WO ‘330 discloses that more than one ion exchange column may be used to achieve a solution of calcium bromide from a waste solution containing bromine ions.  The different ion exchange resins of the various columns of WO ‘330 would inherently achieve an ion exchange comprising sorbing bromide ions from the produced water onto ion-exchange resin and desorbing chloride ions from the ion-exchange resin into the produced water as well as regenerating the ion-exchange resin comprising desorbing bromide ions from the ion-exchange resin into water and sorbing chloride ions from the water onto the ion exchange resin.  “Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.”  See MPEP 2112.02.
Modified US ‘837 does not explicitly disclose the calcium bromide comprising calcium ions from the calcium chloride.
RU ‘214 discloses a “[M]ethod for complex processing of natural brines…”  See RU ‘214, page 2, last paragraph.  RU ‘214 the “calcium chloride solution is used for preparing calcium bromide by ion-exchange of conversion of CaCl2 in CaBr2 in accordance with total equation: CaCl2 +2HBr = CaBr2 +2HCl. With this for 2 m solution CaCl2 is passed through cationite ku-2-8 grade in h + form.”  See RU ‘214, page 4, lines 3-5 from the bottom.  
RU ‘214 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. preparing a calcium bromide solution. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the calcium chloride solution of RU ‘214 in the method and apparatus of modified US ‘837, as calcium chloride is a known equivalent to be used in the extraction process of WO ‘330 (See pages 2-4) and one of ordinary skill in the art would have a reasonable expectation of success of achieving calcium bromide by using calcium chloride in an ion exchange process.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). 
Regarding claim 20, modified US ‘837 in view of RU ‘214 discloses the invention as discussed above in claim 19. Further, modified US ‘837 in view of RU ‘214, as established above (See rejection of claim 19 above), discloses concentrating the calcium bromide in solution for a drilling fluid comprising the calcium bromide. (concentrating the product solution to the desired concentration, not higher than 65 wt%, e.g. 52 wt%” (See WO ‘330, page 5). (See rejection of claim 26 above))
Regarding claim 21, modified US ‘837 in view of RU ‘214 discloses the invention as discussed above in claim 19.  Further, the hydraulic fracturing process of US ‘837 is a type of drilling of a borehole in a subterranean formation, wherein the hydraulic fracturing involves fracturing of bedrock formations by a pressurized  liquid.  The point of pressurized liquid entering the subterranean formation is deemed a well site.  Therefore, it is deemed that modified US ‘837 in view of RU ‘214 discloses drilling a borehole with the drilling fluid. (See rejection of claim 30 above).
Regarding claim 22, modified US ‘837 in view of RU ‘214 discloses the invention as discussed above in claim 19.  US ‘837 achieves a “small footprint, locally (at the desired location in the field), while allowing for a high through-put”, which is deemed the method and apparatus of modified US ‘837 in view of RU ‘214 being performed at a physically near site of the hydraulic fracturing.  Therefore, modified US ‘837 in view of RU ‘214 is deemed to be subjecting the produced water to ion exchange, regenerating the ion-exchange resin, giving the calcium bromide in solution in the water, and concentrating the calcium bromide in solution in the water are performed at a well site that a borehole is drilled with the drilling fluid.  
Regarding claim 23, modified US ‘837 in view of RU ‘214 discloses the invention as discussed above in claim 20.  As established above, modified US ‘837 in view of RU ‘214 discloses subjecting the produced water to ion exchange, regenerating the ion-exchange resin, giving the calcium bromide in solution in the water, and concentrating the calcium bromide in solution in the water (See rejection of claim 19 above).  As established above, modified US ‘837 in view of RU ‘214 discloses a method and apparatus of treating fluid resulting from hydraulic fracturing, which is a well site that produces the produced water from the subterranean formation. (See rejection of claim 19 above) Furthermore, as established above, modified US ‘837 in view of RU ‘214 discloses that the method and apparatus of treating the fluid is performed locally yielding a small footprint. (See rejection of claim 19 above) Therefore, modified US ‘837 in view of RU ‘214 discloses subjecting the produced water to ion exchange, regenerating the ion-exchange resin, giving the calcium bromide in solution in the water, and concentrating the calcium bromide in solution in the water are performed at a well site that produces the produced water from the subterranean formation. (See rejection of claim 19 above)
Regarding claim 24, modified US ‘837 in view of RU ‘214 discloses the invention as discussed above in claim 19.  Further, as established above, modified US ‘837 in view of RU ‘214 discloses receiving the produced water discharged from a subterranean formation. (See rejection of claims 19 and 26 above) Modified US ‘837 in view of RU ‘214 discloses that the produced water is achieved from a hydraulic fracturing process (See US ‘837, Abstract and paragraphs [0002]-[0008]).  Hydraulic fracturing involves fracturing of bedrock formations by a pressurized liquid.  Thus, it is understood that the produced water of US ‘837 is a produced water discharged through a wellbore in a subterranean formation.  National Geographic reference as evidence of the hydraulic fracturing process.  Therefore, it is deemed that modified US ‘837 in view of RU ‘214 discloses receiving the produced water discharged from a subterranean formation that comprises the produced water from a well site comprising a wellbore in the subterranean formation through which the produced water was discharged.
Regarding claim 25, modified US ‘837 in view of RU ‘214 discloses the invention as discussed above in claim 24.  Further, US ‘837 discloses that the produced water is achieved from a hydraulic fracturing process.  Hydraulic fracturing involves fracturing of bedrock formations by a pressurized liquid.  Thus, it is understood that the produced water of US ‘837 is a produced water discharged through a wellbore in a subterranean formation.  Hydraulic fracturing is used to obtain oil or gas, and these are deemed a hydrocarbon.  National Geographic provides a description of the hydraulic fracturing process.  Therefore, modified US ‘837 in view of RU ‘214 discloses the produced water discharged in combination with hydrocarbon comprising crude oil or natural gas, or both, from the subterranean formation through the wellbore and wherein the drilling fluid comprises drilling mud for drilling a well.  It is understood the term “drilling mud” is merely means drilling fluid.  (“The drilling fluid may be called drilling mud.”  See specification, paragraph [0002].) 

Embodiment 3
Claim(s) 12-15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0246837 A1 (hereinafter US ‘837) and WO 02/068330 A2 (hereinafter WO ‘330) in view of US 2018/0022606 A1 (hereinafter US ‘606) and RU 2 543 214 C2 (hereinafter RU ‘214) and as evidenced by National Geographic “How Hydraulic Fracturing Works” https://education.nationalgeographic.org/resource/how-hydraulic-fracturing-works.
As established above, with regards to claim 12, modified US ‘837 in view of RU ‘214 discloses a method of generating calcium bromide in solution in water from produced water for a drilling fluid comprising operating in a first mode comprising sorbing bromide ions from the produced water onto ion-exchange resin in a vessel; operating in a second mode comprising regenerating the ion-exchange resin in the vessel with regenerant comprising calcium cations and water, wherein the regenerating comprises releasing the bromide ions from the ion-exchange resin into the water in the vessel; forming the calcium bromide in solution in the water in the vessel, the calcium bromide comprising the bromide ions released into the water from the ion exchange resin and the calcium cations; discharging the calcium bromide in solution in the water from the vessel; and concentrating the calcium bromide in solution in the water for the drilling fluid comprising the calcium bromide in solution in the water  (See rejection of claim 19 above).
Regarding claim 13, modified US ‘837 in view of RU ‘214 discloses the invention as discussed above in claim 12. Further, as established above, modified US ‘837 in view of RU ‘214 discloses receiving the produced water from a well site comprising a wellbore in a subterranean formation through which the produced water was produced, wherein the well site comprises an oil well site, a gas well site, or an oil and gas well site. (See rejection of claims 24 and 31 above).
Regarding claim 14, modified US ‘837 in view of RU ‘214 discloses the invention as discussed above in claim 12. Further, as established above, modified US ‘837 in view of RU ‘214 discloses forming the drilling fluid comprising the calcium bromide in solution in the water. (See rejection of claim 19 above).  US ‘837 discloses that the treated fluid is reused for subsequent fracturing operations (See paragraphs [0006] as well as paragraphs [0002]-[0007], [0017], and [0021]), which is drilling a borehole in a subterranean formation with the drilling fluid, completing a wellbore in a subterranean formation with the drilling fluid, or implementing workover of the wellbore with the drilling fluid, or any combinations thereof.
Regarding claim 15, modified US ‘837 in view of RU ‘214 discloses the invention as discussed above in claim 12. Further, as established above, modified US ‘837 in view of RU ‘214 discloses the regenerant comprises calcium chloride in solution in the water, the calcium chloride providing the calcium cations, and wherein releasing the bromide ions comprises desorbing the bromide ions from the ion exchange resin. (See rejection of claim 19 above).
Regarding claim 17, modified US ‘837 in view of RU ‘214 discloses the invention as discussed above in claim 12. Further, as established above, modified US ‘837 in view of RU ‘214 discloses regenerating the ion-exchange resin comprises sorbing anions from the regenerant onto the ion-exchange resin. (See rejection of claim 19 above).  
Regarding claim 18, modified US ‘837 in view of RU ‘214 discloses the invention as discussed above in claim 17.  The hydraulic fracturing process of US ‘837 is a type of drilling of a borehole in a subterranean formation, wherein the hydraulic fracturing involves fracturing of bedrock formations by a pressurized  liquid.  The point of pressurized liquid entering the subterranean formation is deemed a well site, thus, as established above, modified US ‘837 in view of RU ‘214 discloses drilling at a well site a borehole in a subterranean formation with the drilling fluid.  (See rejection of claims 19, 30 and 32 above).
Further, US ‘837 discloses that the “present invention allows for a small footprint, locally (at the desired location in the field), while allowing for a high through-put” (See US ‘837, paragraph [0049].), which is deemed the method and apparatus of treating fluid resulting from hydraulic fracturing of modified US ‘837 in view of RU ‘214 necessarily has a vessel being disposed at the well site.  
As established above, modified US ‘837 in view of RU ‘214 discloses the anions comprise chloride anions. (See rejection of claim 19 above).  
Claim(s) 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0246837 A1 (hereinafter US ‘837) and WO 02/068330 A2 (hereinafter WO ‘330) in view of US 2018/0022606 A1 (hereinafter US ‘606), RU 2 543 214 C2 (hereinafter RU ‘214) and as evidenced by National Geographic “How Hydraulic Fracturing Works”, as applied to claim 15 above, and further in view of JP H11 196814 A (hereinafter JP ‘814) and Hilal, Nidal, et al. "A combined ion exchange–nanofiltration process for water desalination: III. Pilot scale studies." Desalination 363 (2015): 58-63 (hereinafter NPL).
Regarding claim 16, modified US ‘837 in view of RU ‘214 discloses the invention as discussed above in claim 15. Further, as established above, modified US ‘837 in view of RU ‘214 discloses comprising producing the produced water from a subterranean formation via an oil well, a gas well, or an oil and gas well. (See rejection of claims 12, 13, 19, 24, 26 and 31 above).  Modified US ‘837 in view of RU ‘214 disclose the concentration of calcium chloride in the regenerant and discloses the concentration of the calcium bromide in water as discharged from the vessel.  (See rejection of claims 12, 19 and 24 above).  
In Example 4 of RU ‘214 the “Precipitate crystalline hydrate CaCl 2 · 6h 2 o with admixture of MgCl 2 · 6h 2 o (500 g), was dissolved in 1.5 l of brine (is an example of 3). Obtained solution could the following composition : (g/l): CaCl 2- 443 ; MgCl 2-3.0. Volume of solution -1.75 l.”  See page 5, Example 4, 3rd full paragraph from the bottom.  The solution of calcium chloride, achieved in example 4, is used to achieve calcium bromide in example 9.  It is understood that the 500g per 1.5L of RU ‘214 is 500 g pers 1500 mL or 333.33 kg / m3.  In claim 16, the 74.5 g per 100 mL is 745 kg / m3.  The 333.33 kg / m3 of RU ‘214 is less than 745 kg / m3.  Furthermore, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05 and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In WO ‘330 the initial product solution may be “18.5% CaBr2”.  See WO ‘330, page 15.  Said product solution may then undergo an optional concentrating step wherein the concentration is increased to “not higher than 65 wt%, e.g. 52 wt%.”  See WO ‘330, page 5.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to control the concentration of the calcium bromide in the water as discharged from the vessel, as disclosed in WO ‘330, in order to achieve a drilling fluid. If the concentration of the calcium bromide in water is too high then the salt concentration will reach a saturation point and the salt will precipitate out.  If the concentration of the calcium bromide in water is too low, then the solution will not be effective as a drilling fluid. 
US ‘837 discloses that “a vessel for use in the aforementioned method or for use in the aforementioned assembly, wherein the vessel is sized according to hydration time, reaction time, mixing energy and temperature of the organoclay.”  See paragraph [0047].  US ‘837 does not explicitly disclose an operating temperature of the vessel.  Moreover, modified US ‘837 in view of RU ‘214 does not explicitly disclose an operating temperature of the vessel.  
JP ‘814 discloses “requiring removal of bromide ions from concentrated brine, such as a salt production field in which seawater is concentrated by an ion exchange membrane electrodialysis method to produce salt.”  See paragraph [0001]. JP ‘814 discloses that “bromine ions contained in concentrated brackish water are contacted with a strongly basic anion exchange resin, adsorbed and removed, and then a large amount of seawater and the anion exchange resin are removed. It has a big feature that it desorbs and regenerates the adsorbed bromine ion by contacting it….”  See paragraph [0006].  JP ‘814 discloses performing the ion exchange process at a temperature of 60 to 80oC.  “The temperature of the concentrated brine is said to be 60° C. to 80° C. or lower for the heat resistant temperature of the ion exchange resin, but is not particularly limited and may be any longer than the heat resistant temperature of the ion exchange resin.”  See paragraph [0008].  Example 1 of JP ‘814 is performed at room temperature.  See JP ‘814, paragraph [0011].  The temperature range of JP ‘814 and the range recited in claim 16 overlap from at least  60-65 °C.  
JP ‘814 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. generating bromide salt.  See paragraph [0005].  Calcium bromide is a bromide salt.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  See MPEP § 2144.05.I.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have an operational temperature of the vessel of modified US ‘837 in view of RU ‘214 being 60-65oC, as disclosed in JP ‘814 and have a reasonable expectation of success.  “A rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395 (2007)….”  See MPEP 2143.02.
Modified US ‘837 in view of RU ‘214 and JP ‘814 does not explicitly disclose the operating pressure of the vessel.  
NPL discloses that for ion exchange filtration, the ion exchange vessel is operating at a pressure of 0.2–0.8 bar.  See NPL, page 60 as well as Table 2 and Figures 7-10.
NPL is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. ion exchange processes and water treatment. 
The range of operating pressure of claim 16 overlaps the operating pressure range of NPL.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  See MPEP § 2144.05.I.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have an operational pressure of the vessel of modified US ‘837 in view of RU ‘214 and JP ‘814 being 0.2–0.8 bar, as disclosed in NPL and have a reasonable expectation of success.  “A rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395 (2007)….”  See MPEP 2143.02.

Embodiment 4
Claim(s) 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0246837 A1 (hereinafter US ‘837) and WO 02/068330 A2 (hereinafter WO ‘330) in view of US 2018/0022606 A1 (hereinafter US ‘606) and RU 2 543 214 C2 (hereinafter RU ‘214) and as evidenced by National Geographic “How Hydraulic Fracturing Works” https://education.nationalgeographic.org/resource/how-hydraulic-fracturing-works and in the alternative, JP H11 196814 A (hereinafter JP ‘814) and US 6024850 A (hereinafter US ‘850).
As established above, with regards to claim 5, modified US ‘837 in view of RU ‘214 discloses a method of generating calcium bromide in solution in water from produced water for a drilling fluid having the calcium bromide comprising flowing the produced water through a bed of resin, wherein the produced water comprises produced water discharged from a subterranean formation; sorbing bromide ions from the produced water onto the resin; giving the calcium bromide in solution in water via regenerating the resin with regenerant, the regenerant comprising calcium cations and the water, wherein regenerating the resin with the regenerant comprises flowing the regenerant through the bed of resin; discharging the calcium bromide in solution in the water from the bed resin; and concentrating the calcium bromide in the water to give the water concentrated in the calcium bromide in solution for the drilling fluid having the calcium bromide in solution. (See rejection of claims 12 and 19 above).  
RU ‘214 discloses an ion exchange process that targets bromide (See page 4, lines 1-5 from the bottom).  Therefore, the ion exchange resin of modified US ‘837 in view of RU ‘214 necessarily is a bromine-specific ion-exchange resin.  
In the alternative, if modified US ‘837 in view of RU ‘214 does not explicitly disclose a “bromine-specific ion-exchange resin” limitation , then this feature is nonetheless rendered obvious by JP ‘814.  As established above, JP ‘814 is analogous prior art.  (See rejection of claims 12, 16 and 19 above).  
JP ‘814 discloses “requiring removal of bromide ions from concentrated brine, such as a salt production field in which seawater is concentrated by an ion exchange membrane electrodialysis method to produce salt.”  See paragraph [0001]. JP ‘814 discloses that “bromine ions contained in concentrated brackish water are contacted with a strongly basic anion exchange resin, adsorbed and removed, and then a large amount of seawater and the anion exchange resin are removed. It has a big feature that it desorbs and regenerates the adsorbed bromine ion by contacting it” (See paragraph [0006]), which is a bromine-specific ion exchange resin. 
In the alternative, if modified US ‘837 in view of RU ‘214 does not explicitly disclose a “bed of resin” limitation , then this feature is nonetheless rendered obvious by US ‘850. 
US ‘850 discloses ion exchange materials.  See US ‘850, Abstract, Col. 1, lines 15-21 and Col. 3, line 45 – Col. 4, line 64 as well as Figure 1.  US ‘850 discloses that the “ion exchange material may be a monobed of either modified anion exchange material or modified cation exchange material, or a suitable mixed bed of both, depending upon the application.”  See US ‘850, Abstract.  
US ‘850 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. ion exchange process. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to exchange the ion exchange resin of modified US ‘837 in view of RU ‘214  with the monobed of ion exchange material of US ‘850 because an ion exchange resin and a monobed of ion exchange material are known functional equivalents of ion exchange resin material.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). 
Regarding claim 6, modified US ‘837 in view of RU ‘214 discloses the invention as discussed above in claim 5. Further, as established above, modified US ‘837 in view of RU ‘214, or in the alternative further in view of JP ‘814 and US ‘850, discloses producing the produced water from a subterranean formation via an oil well, a gas well, or an oil and gas well, wherein the regenerant comprises calcium chloride in solution in the water, and wherein the calcium chloride gives the calcium cations. (See rejection of claims 5, 12, 13, 16 and 19 above).  
Regarding claim 7, modified US ‘837 in view of RU ‘214 discloses the invention as discussed above in claim 5. Further, as established above, modified US ‘837 in view of RU ‘214, or in the alternative further in view of JP ‘814 and US ‘850, discloses regenerating the resin with the regenerant comprises replacing the bromide ions on the resin with anions from the regenerant. (See rejection of claims 5, 12, 15, 19 and 26 above).  
Regarding claim 8, modified US ‘837 in view of RU ‘214 discloses the invention as discussed above in claim 7. Further, as established above, modified US ‘837 in view of RU ‘214, or in the alternative further in view of JP ‘814 and US ‘850, discloses the anions comprises chloride anions, and wherein flowing the regenerant through the bed of resin comprises contacting the resin with the regenerant and releasing the bromide ions from the resin into the regenerant via the contacting of the regenerant with the resin. (See rejection of claims 5, 12, 15, and 19 above).  
Regarding claim 9, modified US ‘837 in view of RU ‘214 discloses the invention as discussed above in claim 5. Further, as established above, modified US ‘837 in view of RU ‘214, or in the alternative further in view of JP ‘814 and US ‘850, discloses regenerating the resin with the regenerant comprises desorbing the bromide ions from the resin into the regenerant, and wherein giving the calcium bromide via regenerating the resin comprises giving the calcium bromide in solution in the water as the calcium cations from the regenerant and the bromide ions desorbed from the resin. (See rejection of claims 5, 12, 15, 19 and 26 above).  
Regarding claim 10, modified US ‘837 in view of RU ‘214 discloses the invention as discussed above in claim 5. Further, as established above, modified US ‘837 in view of RU ‘214, or in the alternative further in view of JP ‘814 and US ‘850, discloses the produced water discharged from the subterranean formation comprises produced water discharged through a wellbore in the subterranean formation, and wherein sorbing bromide ions from the produced water onto the resin comprises replacing anions on the resin with the bromide ions. (See rejection of claims 12, 13, 16,19, 24, and 31 above).  
Regarding claim 11, modified US ‘837 in view of RU ‘214 discloses the invention as discussed above in claim 10. Further, as established above, modified US ‘837 in view of RU ‘214, or in the alternative further in view of JP ‘814 and US ‘850, discloses the produced water discharged through the wellbore discharged in combination with hydrocarbon comprising crude oil or natural gas, or both, from the subterranean formation, and the produced water separated from the hydrocarbon, wherein the anions comprise chloride anions, wherein the drilling fluid comprises calcium-bromide based drilling fluid, and wherein the drilling fluid comprises drilling mud for drilling a well. (See rejection of claims 12, 13, 16, 19, 24-26 and 31 above).  

Embodiment 5
Claim(s) 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0246837 A1 (hereinafter US ‘837) and WO 02/068330 A2 (hereinafter WO ‘330) in view of US 2018/0022606 A1 (hereinafter US ‘606) and RU 2 543 214 C2 (hereinafter RU ‘214) and as evidenced by National Geographic “How Hydraulic Fracturing Works” https://education.nationalgeographic.org/resource/how-hydraulic-fracturing-works.
As established above, with regards to claim 1, modified US ‘837 in view of RU ‘214 discloses a method of generating calcium bromide in solution in water from produced water for a drilling fluid having the calcium bromide, the method comprising processing the produced water to recover bromide ions from the produced water to give the calcium bromide in solution in water, wherein the produced water is discharged from an oil well, a gas well, or an oil and gas well; concentrating the calcium bromide in solution in water; and forming the drilling fluid from the calcium bromide in solution in water as concentrated, wherein the drilling fluid comprises the calcium bromide. (See rejection of claims 5, 12, 19, and 26 above).  
Regarding claim 2, modified US ‘837 in view of RU ‘214 discloses the invention as discussed above in claim 1. Further, as established above, modified US ‘837 in view of RU ‘214 discloses that the processing the produced water comprises subjecting the produced water to ion exchange to recover the bromide ions, and wherein a regenerant in the ion exchange comprises calcium cations to give the calcium bromide in solution in water. (See rejection of claims 5, 6, 9, 12, 15, 19, and 26 above).
Regarding claim 3, modified US ‘837 in view of RU ‘214 discloses the invention as discussed above in claim 1. Further, as established above, modified US ‘837 in view of RU ‘214 discloses drilling a borehole in a subterranean formation with the drilling fluid at a well site. (See rejection of claims 5, 6, 9-12, 14, 15, 18, 19, 21, 22, 25, 26 and 31 above).
Regarding claim 4, modified US ‘837 in view of RU ‘214 discloses the invention as discussed above in claim 3. Further, as established above, modified US ‘837 in view of RU ‘214 discloses processing the produced water to recover the bromide ions is performed at the well site.  (See rejection of claims 5, 12, 18, 19, 22, 23, 26 and 30-32 above).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADETTE K MCGANN whose telephone number is (571)272-5367. The examiner can normally be reached M-F 7:00 am -3:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BERNADETTE KAREN MCGANN/Examiner, Art Unit 1773                                                                                                                                                                                                        

/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773